Case 19-50934      Doc 126      Filed 06/24/21     Entered 06/24/21 16:28:30         Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT

 ____________________________________
 IN RE:                               )
                                      )                CASE NO.               19-50934 (JAM)
 RICHARD CAIRES,                      )
                                      )                CHAPTER                7
        DEBTOR.                       )
 ____________________________________)                 RE: ECF NO             110
 RICHARD CAIRES,                      )
        PLAINTIFF,                    )
                                      )
        v.                           )                 ADV. PRO. NO.          19-5025
                                      )
 JP MORGAN CHASE BANK, NA,            )
                                      )
        DEFENDANT.                    )                RE: ECF NO.            17
 ____________________________________)

                        MEMORANDUM OF DECISION AND
                ORDER ABSTAINING FROM ADVERSARY PROCEEDING

 I.     BACKGROUND

        On September 30, 2019, Richard Caires (the “Debtor”), appearing pro se, commenced

 this Adversary Proceeding by filing a Complaint against JP Morgan Chase Bank, N.A (“JP

 Morgan”). The Complaint alleges claims of fraud, misrepresentation, and negligence with

 respect to a state court foreclosure proceeding JP Morgan has brought against the Debtor in the

 Connecticut Superior Court (the “State Court Foreclosure Action”) with regard to the real

 property commonly known as 634 North Street, Greenwich, Connecticut (the “Property”). The

 Complaint seeks, among other relief, a finding that JP Morgan was negligent, made

 misrepresentations, and committed fraud on the Superior Court and on the Federal Courts

 regarding its position that it is the holder of the note and mortgage secured by the Property.

        On October 16, 2019, this Court entered an Order staying this Adversary Proceeding until

 further order of the Court. On March 16, 2021, the Debtor filed a Motion to Lift Stay, asking the
Case 19-50934      Doc 126      Filed 06/24/21     Entered 06/24/21 16:28:30         Page 2 of 7




 Court to lift the stay imposed in this Adversary Proceeding so that he may prosecute the

 Complaint against JP Morgan. From the Court’s review of the pleadings filed in the Debtor’s

 Chapter 7 Case and in this Adversary Proceeding, the Court determined that a substantial

 question existed as to whether this Court should hear and determine this Adversary Proceeding

 or whether it should abstain from doing so. Accordingly, on March 24, 2021, the Court entered

 an Order Lifting Stay of Adversary Proceeding and Order to Show Cause Why the Court Should

 Not Abstain from Adversary Proceeding (the “Order to Show Cause,” ECF No. 110 in the

 Chapter 7 Case; ECF No. 17 in the Adversary Proceeding). The Order to Show Cause scheduled

 a hearing to be held on May 4, 2021, at which the Debtor and JP Morgan were to appear and

 show cause why this Court should not mandatorily and/or permissively abstain from hearing and

 deciding this Adversary Proceeding. The Order to Show Cause also required that any pleadings

 in support of or in opposition to abstention be filed on or before April 20, 2021, in order to be

 considered by the Court.

        The Debtor was served with the Order to Show Cause via first class mail and email on

 March 24, 2021. See ECF No. 111 in the Chapter 7 Case; ECF No. 18 in the Adversary

 Proceeding. Due to a scheduling conflict, the hearing on the Order to Show Cause was

 continued to May 11, 2021. The Debtor was served with the notice of the continued hearing on

 April 9, 2021. See ECF No. 115 in the Chapter 7 Case; ECF No. 23 in the Adversary

 Proceeding.

        On April 9, 2021, JP Morgan filed a response in support of abstention on the docket of

 the Debtor’s Chapter 7 Case. The Debtor did not file any documents on the docket of either the

 Chapter 7 Case or this Adversary Proceeding by the April 20th deadline.




                                                  2
Case 19-50934       Doc 126      Filed 06/24/21      Entered 06/24/21 16:28:30          Page 3 of 7




         The Court held a hearing on the Order to Show Cause on May 11, 2021 via Zoom.gov.

 The Debtor appeared at the start of the hearing. When it became apparent that the Debtor was no

 longer participating in the hearing, Clerk’s Office staff made attempts to contact the Debtor.

 Despite these attempts, the Debtor did not appear for the remainder of the May 11th hearing. At

 the close of the May 11th hearing, the Court took the Order to Show Cause under advisement.

         On May 13, 2021, the Debtor filed a Motion to Open Hearing or Accept Oral Argument

 in Writing (the “Motion to Open Hearing,” ECF No. 120 in the Chapter 7 Case). On May 14,

 2021, the Court issued an order granting in part the Motion to Open Hearing, allowing the

 Debtor to file a written response to the Order to Show Cause on or before May 21, 2021. The

 Debtor filed a Response to the Order to Show Cause on May 21, 2021 (the “Response,” ECF No.

 125, in the Chapter 7 Case).

         After careful consideration of the record of the Debtor’s Chapter 7 case and in this

 Adversary Proceeding, and for the reasons that follow, the Court permissively abstains from

 hearing this Adversary Proceeding.

 II.     JURISDICTION

         The United States District Court for the District of Connecticut has jurisdiction over the

 instant proceedings pursuant to 28 U.S.C. § 1334(b), and the Bankruptcy Court derives its

 authority to hear and determine this matter pursuant to 28 U.S.C. §§ 157(b)(1), (b)(2)(A) and

 (b)(3) and the District Court’s General Order of Reference dated September 21, 1984.

 III.    DISCUSSION

         Pursuant to 28 U.S.C. § 1334(c), “courts have broad discretion to abstain from hearing

 claims arising under Title 11, or arising in or related to a case under Title 11, whenever

 appropriate ‘in the interest of justice, or in the interest of comity with State courts or respect for



                                                    3
Case 19-50934       Doc 126     Filed 06/24/21      Entered 06/24/21 16:28:30          Page 4 of 7




 State law.’ 28 U.S.C. § 1334(c)(1).” In re Cody, Inc., 281 B.R. 182, 190 (Bankr. S.D.N.Y 2002)

 aff’d in part, appeal dismissed in part, 338 F.3d 89 (2d Cir. 2003). In considering whether

 permissive abstention is appropriate under Section 1334(c), courts consider one or more of the

 following twelve factors:

        (1) the effect or lack thereof on the efficient administration of the estate if a Court
        recommends abstention, (2) the extent to which state law issues predominate over
        bankruptcy issues, (3) the difficulty or unsettled nature of the applicable state law,
        (4) the presence of a related proceeding commenced in state court or other non-
        bankruptcy court, (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334,
        (6) the degree of relatedness or remoteness of the proceeding to the main
        bankruptcy case, (7) the substance rather than the form of an asserted “core”
        proceeding, (8) the feasibility of severing state law claims from core bankruptcy
        matters to allow judgments to be entered in state court with enforcement left to
        the bankruptcy court, (9) the burden of [the court’s] docket, (10) the likelihood
        that the commencement of the proceeding in a bankruptcy court involves forum
        shopping by one of the parties, (11) the existence of a right to a jury trial, and (12)
        the presence in the proceeding of non-debtor parties.

 See In re Osuji, 564 B.R. 180, 187 (Bankr. E.D.N.Y. 2017); In re Pers. Comm. Devices, LLC,

 556 B.R. 45, 56-57 (Bankr. E.D.N.Y. 2016). When it is more appropriate to have a state court

 hear and decide a matter of state law, permissive abstention is warranted. See In re Pan Am.

 Corp., 950 F.2d 839, 846 (2d Cir. 1991). Permissive abstention under Section 1334(c)(1) “is

 within the sound discretion of the bankruptcy court.” In re Abir, Case No. 09-CV-2871 (JF),

 2010 WL 1169929, at *7 (E.D.N.Y. Mar. 22, 2010).

        Permissive abstention is warranted in this Adversary Proceeding based upon the presence

 of the following factors: (i) abstention will not impact the administration of the bankruptcy

 estate; (ii) state law issues predominate over bankruptcy issues; (iii) the applicable state law is

 largely well-settled; (iv) there was, and currently is, a related non-bankruptcy state court

 proceeding pending; (v) the lack of any jurisdictional basis other than 28 U.S.C. § 1334; (vi) the

 degree of relatedness or remoteness to the main bankruptcy case; (vii) the substance rather than



                                                   4
Case 19-50934      Doc 126      Filed 06/24/21     Entered 06/24/21 16:28:30         Page 5 of 7




 the form of an asserted “core” proceeding; (viii) no enforcement of a state court judgment by the

 bankruptcy court; and (ix) the likelihood that the commencement of the bankruptcy proceeding

 involves forum shopping.

        First, abstention will not impact the administration of the Debtor’s Chapter 7 Case.

 Because the Trustee has abandoned the Property that is at issue in the State Court Foreclosure

 Action, the claims in the Adversary Proceeding, even if successful, have no effect on the

 efficient administration of the bankruptcy estate. Further, state law issues are completely

 dominant over bankruptcy issues in this matter. The Complaint asserts causes of action arising

 under Connecticut law related to JP Morgan’s claimed mortgage against the Property and JP

 Morgan’s allegedly negligent and fraudulent conduct in the State Court Foreclosure Action. The

 claims the Debtor alleges in the Complaint were raised and are directly at issue in the State Court

 Foreclosure Action, and have in fact been rejected in the State Court Foreclosure Action. Under

 the specific circumstances of this case, therefore, the state court is the more appropriate forum to

 adjudicate any remaining issues relating to the Property and any alleged negligence or fraud on

 the part of JP Morgan.

        In addition, the claims asserted in this Adversary Proceeding are based on the same facts

 and would require the same evidence and witnesses to prove or counter as in the State Court

 Foreclosure Action, which weighs in favor of permissive abstention. See In re AOG Entm’t, Inc.,

 No. 16-11090 (SMB), 2019 WL 1054921, at *10 (Bankr. S.D.N.Y. Mar. 5, 2019); see also

 Wallace v. Guretzky, No. CV-09-0071(SJF), 2009 WL 3171767, at *3 (E.D.N.Y. Sept. 29, 2009)

 (affirming a bankruptcy court’s decision to permissively abstain from an adversary proceeding

 and observing that “judicial economy is better served by [abstention], since allowing parallel

 proceedings on issues which are admittedly ‘nearly identical’ to proceed would require two (2)



                                                  5
Case 19-50934         Doc 126     Filed 06/24/21    Entered 06/24/21 16:28:30         Page 6 of 7




 separate trials with the same witnesses.”). The Court will not interfere with the state court’s

 ability to make a determination on the merits. Connecticut law is well settled on foreclosure

 issues, and where Connecticut law is not settled, the state courts are the proper forums to

 determine such issues. To the extent that the Superior Court has determined that the Debtor’s

 claims are without merit, any further relief the Debtor may seek should be pursued in the state

 court.

          Furthermore, the fact that there is another action pending outside of this Court weighs in

 favor of permissive abstention. The jurisdictional basis, if any, other than 28 U.S.C. § 1334,

 does not dictate that the state court issues should be resolved by this Court. The claims that have

 been brought in this Adversary Proceeding all relate to the State Court Foreclosure Action,

 which is not a “core” proceeding because it concerns issues that cannot be decided by the

 Bankruptcy Court. There also would be no enforcement of a state court judgment by the

 Bankruptcy Court because the state court enforces its own judgments. The degree of remoteness

 of the claims this Adversary Proceeding to the Debtor’s Chapter 7 Case is a factor that also

 weighs in favor of abstention.

          A review of the record of the Debtor’s Chapter 7 Case and this Adversary Proceeding

 indicates that the Debtor is essentially attempting to relitigate issues already presented or decided

 in the State Court Foreclosure Action. The Debtor cannot use this Court to prolong or avoid a

 final determination of these issues by the state court. Therefore, the factors discussed above

 weigh heavily in favor of permissive abstention, and the ninth, eleventh, and twelfth factors are

 not relevant here.

          In his Response, the Debtor does not raise any issues that have not already been raised

 before this Court, or any issues that have not been raised and decided in the State Court



                                                   6
Case 19-50934        Doc 126       Filed 06/24/21   Entered 06/24/21 16:28:30         Page 7 of 7




 Foreclosure Action. Accordingly, the Response fails to show cause why this Court should not

 abstain from this Adversary Proceeding.

         In sum, based on analysis of the twelve factors, and in the exercise of its discretion, the

 Court will abstain from hearing and deciding this Adversary Proceeding under 28 U.S.C. §

 1334(c)(1).

 IV.     CONCLUSION

         The Plaintiff has failed to demonstrate cause to proceed with his Adversary Proceeding in

 this Court and the underlying issues are jurisdictionally and properly before the state court for

 adjudication. Accordingly, it is hereby

         ORDERED: Pursuant to 28 U.S.C. §1334(c)(1), the Court abstains from hearing and

 determining this Adversary Proceeding; and it is further

         ORDERED: The Clerk is directed to close the above-captioned Adversary Proceeding;

 and it is further

         ORDERED: On or before 5:00 p.m. on June 24, 2021, the Clerk’s Office shall serve this

 Order upon the Debtor at the email address provided by the Debtor and via U.S. Mail at the

 address listed on the petition.



                Dated at Bridgeport, Connecticut this 24th day of June, 2021.




                                                    7
